DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 7, 13 are objected to because of the following informalities:  
i.	Regarding claim 7, at the end of the limitation beginning “...a second electrode of the sixth...” and preceding the limitation beginning “...a first electrode of the seventh...” a period is inserted.  Per MPEP 608.01(m), “Each claim...ends with a period.  Periods may not be used elsewhere in the claims...”  Please remove the period in the middle of the claim.ii.	Claim 13 recites the language “...the second threshold control signal end...” and “...the third threshold control signal end...”  By virtue of being preceded by the article “...the...” each among these lacks antecedent basis1, although not in a manner rendering the language indefinite.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4, 5, 7 – 10, 12 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (2014/0375616; hereinafter Kim) in view of Miyake (2017/0125122).

Regarding claim 1, Kim discloses a shift register ([0003]: Comprising stage circuit/s; e.g. ST1 of Figure 3), comprising: 
an input circuit (Comprising M2), configured to be coupled to an input signal end (SSP) and a second clock signal end (CLK1), respectively; 
a first transistor (Comprising M1), wherein a first electrode of the first transistor (One end of current path across M1) is coupled to an output end of the input circuit (N3); 

an output circuit (Comprising M6), configured to be coupled to a first clock signal end (CLK2) and a signal output end (104), respectively, wherein a control end of the output circuit (Comprising M6) is coupled to a second electrode of the first transistor (Other end of current path across M1).
Kim does not expressly state the first transistor being a double-gate type transistor comprising a second gate configured to be coupled to a first threshold control signal end.
In the same field of endeavor, Miyake discloses a shift register [0011] formed from a plurality of stages (Figure 1A: 110_1...110_n) in one embodiment (Figure 4A) establishing a transistor’s (135) current path between a) at least one transistor (131) coupled to the start pulse2 (113; [0109]) and b) at least one transistor (129) coupled to the output3 (116; [0109]).  Miyake’s transistor 135 is thus treated as comparable to M1 in Figure 3 of Kim, and the claimed first transistor.  As shown in the alternative embodiment of Figure 4B of Miyake, existing transistor 135 may be instead provided with a back gate [0124] controlled to modify the transistor’s threshold voltage [0113].  This is among measures taken to relieve stress applied to individual transistors [0011] and shrink the area occupied by shift register stages [0126].  

It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the shift register of Kim to be modified wherein the first transistor comprises a double-gate type transistor comprising a second gate configured to be coupled to a first threshold control signal end in view of the teaching of Miyake to relieve the transistor’s stress and reduce device area.

Regarding claim 2, Kim in view of Miyake discloses the shift register according to claim 1.  Kim discloses the shift register wherein the input circuit comprises: a single-gate type second transistor (M2 of Figure 3); a gate of the second transistor (M2) is configured to be coupled to the second clock signal end (CLK1); a first electrode of the second transistor (One end of current path across M2) is configured to be coupled to the input signal end (SSP); and a second electrode of the second transistor (Other end of current path across M2) is coupled to the first electrode of the first transistor (One end of current path formed across M1).


Kim does not expressly state the input circuit being provided as further comprising a double-gate type second transistor; a second gate of the second transistor is configured to be coupled to a second threshold control signal end. 
However, Miyake’s shift register [0011] stages (Figure 1A: 110_1...110_n) in one embodiment (Figure 4A) comprises at least one transistor (131) receiving the start pulse ([0109]: At 113) that is interpreted as corresponding to an analogous teaching of an input circuit.  As shown in Figure 4B, 131 is among the field effect transistors [0074] which may be replaced with another, comprising a back gate [0124].  Control of the potential applied to the back gate may be used to change the transistor’s threshold voltage [0113].  This is among measures taken to relieve stress applied to individual transistors [0011] and shrink the area occupied by shift register stages [0126].  
In the same manner by which Miyake replaces the existing field effect transistor (131 of Figure 4A; [0074]) with another (131 of Figure 4B), comprising a back gate, the proposed modification of Kim amounts to replacing the existing transistor (M2 of Figure 3) with 
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the shift register of Kim to be modified as further comprising a double-gate type second transistor; a second gate of the second transistor is configured to be coupled to a second threshold control signal end in view of the teaching of Miyake to relieve the transistor’s stress and reduce device area. 

Regarding claim 5, Kim in view of Miyake discloses the shift register according to claim 4.  
Kim does not expressly state the shift register being provided wherein the second gate of the second transistor is coupled to the first gate of the second transistor; or, the second gate of the second transistor is coupled to the first electrode of the second transistor.
However, Miyake’s shift register [0011] stages (Figure 1A: 110_1...110_n) in one embodiment (Figure 4B) comprises at least one transistor (131) whose back gate is coupled to one end of its own current path ([0125]: To which wiring 145 is connected).  This is among measures taken to relieve stress applied to individual transistors [0011] and shrink the area occupied by shift register stages [0126].  
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the second transistor in the shift register of Kim to be modified wherein the second gate of the second transistor is coupled to the first electrode of the second 

Regarding claim 7, Kim in view of Miyake discloses the shift register according to claim 1.  Kim discloses the shift register wherein the shift register (Figure 3) further comprises: a fifth transistor (M8), a sixth transistor (M7), a seventh transistor (M5), and a first capacitor (C2); a gate of the fifth transistor (M8) is configured to be coupled to the second clock signal end (CLK1); a first electrode of the fifth transistor (One end of current path formed across M8) is configured to be coupled to the first reference signal end (VSS); a second electrode of the fifth transistor (Other end of current path formed across M8) is coupled to a gate of the seventh transistor (M5); a gate of the sixth transistor (M7) is configured to be coupled to the first electrode of the first transistor (One end of current path formed across M1); a first electrode of the sixth transistor (One end of current path across M7) is configured to be coupled to the second clock signal end (CLK1); a second electrode of the sixth transistor (Other end of current path across M7) is coupled to the gate of the seventh transistor (M5). a first electrode of the seventh transistor (One end of current path formed across M5) is configured to be coupled to a second reference signal end (VDD), and a second electrode of the seventh transistor (Other end of current path formed across M5) is coupled to the signal output end (104); and a first end of the first capacitor (One electrode of C2) is coupled to the gate of the seventh transistor (M5), and a second end of the first capacitor (Other electrode of C2) is configured to be coupled to the second reference signal end (VDD).

Regarding claim 8, Kim in view of Miyake discloses the shift register according to claim 7.  Kim discloses the shift register wherein the shift register (Figure 3) further comprises: a pull-up control circuit (Comprising M3, M4); a first control end of the pull-up control circuit (Gate of M3) is configured to be coupled to the first clock signal end (CLK2); a second control end of the pull-up control circuit (Gate of M4) is coupled to the gate of the seventh transistor (M5); an input end of the pull-up control circuit (One end of current path across M4) is configured to be coupled to the second reference signal end (VDD); and an output end of the pull-up control circuit (One end of current path across M3) is coupled to the first electrode of the first transistor (One end of current path across M1).

Regarding claim 9, Kim in view of Miyake discloses the shift register according to claim 8.  Kim discloses the shift register (Figure 3) wherein the pull-up control circuit comprises: a third transistor (M3) and a single-gate fourth transistor (M4); a gate of the third transistor (M3) is configured to be coupled to the first clock signal end (CLK2); a first electrode of the third transistor (One end of current path across M3) is coupled to the first electrode of the first transistor (One end of current path across M1); a second electrode of the third transistor (Other end of current path across M3) is coupled to a first electrode of the fourth transistor (One end of current path across M4); and a gate of the fourth transistor (M4) is coupled to the gate of the seventh transistor (M5), and a second electrode of the fourth transistor (Other end of current path across M4) is configured to be coupled to the second reference signal end (VDD).

Regarding claim 10, Kim in view of Miyake discloses the shift register according to claim 8.  Kim discloses the shift register (Figure 3) wherein the pull-up control circuit comprises: a third transistor (M3) and a fourth transistor (M4); a gate of the third transistor (M3) is configured to be coupled to the first clock signal end (CLK2); a first electrode of the third transistor (One end of current path across M3) is coupled to the first electrode of the first transistor (One end of current path across M1); a second electrode of the third transistor (Other end of current path across M3) is coupled to a first electrode of the fourth transistor (One end of current path across M4); and a first gate of the fourth transistor (M4) is coupled to the gate of the seventh transistor (M5); and a second electrode of the fourth transistor (Other end of current path across M4) is configured to be coupled to the second reference signal end (VDD).
Kim does not expressly state the fourth transistor being a double-gate transistor and a second gate of the fourth transistor is configured to be coupled to a third threshold control signal end.
However, Miyake’s shift register [0011] stages (Figure 1A: 110_1...110_n) replaces any among single gate transistors in one embodiment (Figure 4A: Examples of 121, 122, 124) with double gate transistors (Figure 4B; [0124]).  Control of the potential applied to the back gate may be used to change the transistor’s threshold voltage [0113].  This is among measures taken to relieve stress applied to individual transistors [0011] and shrink the area occupied by shift register stages [0126].  

It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the shift register of Kim to be modified wherein the fourth transistor being a double-gate transistor and a second gate of the fourth transistor is configured to be coupled to a third threshold control signal end in view of the teaching of Miyake to relieve stress applied to transistors and shrink the area of shift register stages.

Regarding claim 12, Kim in view of Miyake discloses the shift register according to claim 1.  Kim discloses the shift register (Figure 3) wherein the output circuit comprises: an eighth transistor (M6) and a second capacitor (C1); a gate of the eighth transistor (M6) is configured to be coupled to the second electrode of the first transistor (Other end of current path formed across M1); a first electrode of the eighth transistor (One end of current path formed across M6) is configured to be coupled to the first clock signal end (CLK2); a second electrode of the eighth transistor (Other end of current path formed across M6) is coupled to the signal output end (104); and a first end of the second capacitor (One electrode of C1) is coupled to the second electrode of the first transistor 

Regarding claim 13, Kim in view of Miyake discloses the shift register according to claim 7.  
Kim in view of Miyake does not expressly state the shift register being provided wherein the first threshold control signal end is configured to receive a signal at least having a level opposite to a level of a signal of the first reference signal end; the second threshold control signal end is configured to receive the signal at least having a level opposite to a level of the signal of the first reference signal end; and the third threshold control signal end is configured to receive the signal at least having a level opposite to a level of the signal of the first reference signal end.  However, please consider the following.
In comparison of Figures 4A and 4B, Miyake discloses that any single gate transistor (Figure 4A: e.g. 121) may be replaced with a corresponding two gate transistor (Figure 4B: e.g. 121).
Miyake discloses that a back (second) gate may have the same potential as the first gate (e.g. see 122 in Figure 4B), be grounded (e.g. see 131; 145 is L potential [0141] which is synonymous with ground [0078]) or have a given potential [0113].  Said given potential is interpreted to correspond waveform 108 (DTY3) in Figure 8, which by transmission along terminal 117 in Figure 4B [0111], couples to at least the second gate of transistor 4.  
Among the aforementioned examples of potential applied to a transistor’s second gate, in the instance of transistor 132, wherein the second gate is coupled to terminal 117, carrying waveform 108 in Figure 8, the first gate of transistor 132 is coupled to terminal 118, carrying waveform 109 (DTY4) in Figure 8 [0111].  The signals respectively present on first and second gates of 132 are interpreted to have opposite levels, consistent with the manner of the claim language.
The following points are asserted.
By Miyake teaching that any single gate transistors within the output circuit may be replaced by a two gate transistor, it is asserted that any single gate transistor formed in an output circuit (i.e. stage) of Kim (Figure 3: e.g. ST1, ST2) may be replaced with a corresponding two gate transistor.  This includes at least Kim’s teaching of M1, M2 and M4, respectively corresponding to the claimed first transistor, input circuit and pull-up circuit, with which first, second and third threshold control signal ends are associated.
There are three options for values of potential which may be applied to the second gate of a two gate transistor (analogous to the claimed threshold control signal ends), one of these options being a value/level that is opposite to the potential applied to the first gate of the 
Although neither one of Kim nor Miyake singularly provide an explicit teaching of the claim limitation, their collective teaching may be deemed to provide a fair reading on the claim limitation, in view of the interpretation above.
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention that the collective teaching of Kim in view of Miyake provide a fair reading upon the shift register being provided wherein the first threshold control signal end is configured to receive a signal at least having a level opposite to a level of a signal of the first reference signal end; the second threshold control signal end is configured to receive the signal at least having a level opposite to a level of the signal of the first reference signal end; and the third threshold control signal end is configured to receive the signal at least having a level opposite to a level of the signal of the first reference signal end, as claimed, in view of the reasoning above. 

Regarding claim 14, Kim in view of Miyake discloses the shift register according to claim 13.  
Kim does not expressly state the shift register being provided wherein at least one of the first threshold control signal end, the second threshold control signal end, and the third threshold control signal end is configured to receive a clock signal which is the same as a time sequence of the second clock signal end.

It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the shift register of Kim to be modified wherein at least one of the first threshold control signal end, the second threshold control signal end, and the third threshold control signal end is configured to receive a clock signal which is the same as a time sequence of the second clock signal end in view of the teaching of Miyake to reduce stress applied to transistors and shrink the area occupied by shift register stages.

Regarding claim 15, Kim in view of Miyake discloses the shift register according to claim 13.  
Kim does not expressly state the shift register being provided wherein at least one of the first threshold control signal end, the second threshold control signal end, and the third threshold control signal end is configured to receive a fixed voltage signal.

It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the shift register of Kim to be modified wherein at least one of the first threshold control signal end, the second threshold control signal end, and the third threshold control signal end is configured to receive a fixed voltage signal in view of the teaching of Miyake to reduce stress applied to transistors and shrink the area occupied by shift register stages.

Regarding claim 16, Kim discloses a gate driving circuit (Figure 3), comprising a plurality of cascaded shift registers (e.g. ST1, ST2) according to claim 1 (see the rejection of claim 1), wherein an input signal terminal (101) of a first stage (ST1) of shift register (is configured to be coupled to a frame trigger signal end (SSP); and in every two adjacent shift registers, an input signal end of a next stage of shift register (e.g. 101 of ST2) is configured to be coupled to a signal output end of a previous stage (104 of ST1) of shift register.

Regarding claim 17, Kim discloses a display device [0003], comprising the gate driving circuit according to claim 16 (see the rejection of claim 16).

Allowable Subject Matter
Claims 3, 6, 11, 18 – 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 3, Kim in view of Miyake discloses the shift register according to claim 2.  
The cited prior art fails to singularly or collectively disclose the shift register wherein the second gate of the first transistor is coupled to the gate of the second transistor; or, the second gate of the first transistor is coupled to the first electrode of the second transistor.
Thus, claim 3 is objected to.

Regarding claim 6, Kim in view of Miyake discloses the shift register according to claim 4.  
The cited prior art fails to singularly or collectively disclose the shift register wherein the second gate of the first transistor is coupled to the first gate of the second transistor; or, the second gate of the first transistor is coupled to the first electrode of the second transistor.


Regarding claim 11, Kim in view of Miyake discloses the shift register according to claim 10.  
The cited prior art fails to singularly or collectively discloses the shift register wherein the second gate of the fourth transistor is coupled to the gate of the seventh transistor; or, the second gate of the fourth transistor is coupled to the gate of the fifth transistor.
Thus, claim 11 is objected to.

Regarding claim 18, Kim in view of Miyake discloses a driving method of the shift register according to claim 1.  
The cited prior art fails to singularly or collectively disclose the shift register comprising: at an input phase, controlling, by the input circuit, a level of a signal of the first electrode of the first transistor according to signals of the input signal end and the second clock signal end, switching on the first transistor, and providing, by the output circuit in response to a signal of the second electrode of the first transistor, a signal of the first clock signal end to the signal output end; and at an output phase, enabling a threshold voltage of the first transistor to move in response to a signal of the first threshold control signal end, switching off the first transistor, and providing, by the output circuit in response to the signal of the second electrode of the first transistor, the signal of the first clock signal end 
Thus, claim 18 is objected to.

Claims 19, 20 depend from and inherit the limitations of claim 18.
Thus, claims 19, 20 are objected to.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure follows:
Ma (2017/0287388), Ma (2017/0287393), Kim et al. (2017/0287404), Xiang et al. (10,467,938) and Sun et al. (2017/0084222) teach relevant shift register circuitry.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Midkiff whose telephone number is (571)270-5875.  The examiner can normally be reached on Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AM/

/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Resulting from the removal of multiple dependence in the preliminary amendment.  Antecedent basis for these features (prior to the amendment) is recited in claims 4 and 10, from which claim 13 no longer depends.
        2 Thus providing an analogous teaching of an input circuit.
        3 Thus providing an analogous teaching of an output circuit.
        4 The back/second gate of transistor 135 is coupled to terminal 118, which carries the waveform 109 in Figure 8 [0111].  However, the coupling of first and second gates of 135 holds them at a common potential, and 118 is not otherwise coupled to the back gate of another transistor, not having first and second gates coupled.  For this reason, the signal carried on 118 is not treated as a potential value, in addition to the potential values mentioned above, that may be applied to a second gate.